DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 Response to Amendment

The amendment filed on 12 January has been entered. Claim(s) 1-5, 8-16 and 19-21 remain pending in this application. Claim(s) 6-7 and 17-18 have been cancelled.  Claim(s) 21 is new.
The amendment to the claims have overcome the §112(a) and §112(b) rejections set forth in the office action mailed 12 November 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvez (U.S. Pre-grant Publication 2002/0184888), hereinafter Calvez ‘888.

Regarding Independent Claim 1, Calvez discloses a combustor mounting structure, 58, for a gas turbine engine (Figure 1– Paragraph 0002 – the mounting structure shown in Figure 1 is for a turbomachine, i.e. a turbojet, which includes a high pressure turbine and therefore the turbomachine is a gas turbine engine), the combustor mounting structure comprising: 
a shell portion, 66a,  defining an outer ring (Figure 1 – Paragraph 0015 – the shell portion is part of an annular combustor and is annularly shaped therefore is a ring about the central axis, 10) arranged at an outer radius relative to a central axis (Paragraph 0023 - the shell portion is arranged such that it is radially outside of the combustor connection element, in the area of elements 70 and 88, with respect to the central axis therefore it is at an outer radius relative to a central axis); 
a combustor connection element, 88, defining an inner ring (Abstract – the combustion chamber, 24, is annular therefore the side wall, 26, and the downstream portion/combustor connection element, 88, are ring shaped) arranged at an inner radius that is less than the outer radius relative to the central axis (the inner ring is at a radius that is less than the outer radius and therefore is at an inner radius that is less than the outer radius relative to the central axis); and 
a plurality of struts (Paragraph 0021 - the tabs, 58, are plurality of struts, as shown in Figure 1) extending radially between and connecting the shell portion to the combustor connection element (the struts extend radially away from the combustor connection elements, 88, to the shell portion), wherein one or more flow apertures are defined between the shell portion and the combustor connection element in a radial direction (Paragraph 0020 -  the flow of air, F1, that passes between the shell portion, 66a, and the connection element, 88, to the orifice, 54, as shown in figure 1, flows through the apertures between the struts and between the shell portion and connection element) and between adjacent struts of the plurality of struts in a circumferential direction (Figures 1 and 1A – Paragraph 0022 - the apertures are formed between the struts in a circumferential direction, similar to that shown in Figure 1A);
wherein each strut of the plurality of struts includes a convolution proximate one of the combustor connection element (Figure 1 – the struts shown in Figure 1 have a convolution close to/proximate the combustor connection element, 88 – see annotated figure below for clarification) and the shell portion, a turn proximate the other of the shell portion (Figure 1 – the struts have a turn portion before the shell portion, 66a, that is next to the shell portion– See annotated figure below for clarification) and the combustor connection element and a portion of each strut extends substantially parallel to an axial direction of the gas turbine engine between the turn and the convolution (Figure 1 – the struts have a portion between the convolution and the turn portion that is substantially parallel to the longitudinal axis, 10, which is along the axial direction of the gas turbine), and
wherein each strut extends in the radial direction from the convolution to the respective combustor connection element (the struts extend radially inward from the convolution to the combustor connection element) and each strut extends in the radial direction from the turn to the respective shell portion (the struts extend radially outward from the turn to the shell portion) such that the convolution and the turn are arranged radially between two radially extensions of each strut ( the convolution and the turn are between two radially extensions).


    PNG
    media_image1.png
    667
    811
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Calvez

Regarding Independent Claim 10, Calvez discloses a gas turbine engine (Figure 1– Paragraph 0002 – the mounting structure shown in Figure 1 is for a turbomachine, i.e. a turbojet, which includes a high pressure turbine and therefore the turbomachine is a gas turbine engine) comprising: 
a combustor section (Figure 1) having a combustor (24) arranged within a diffuser case (Figure 1 – the diffuser case is made up of the shells, 12a, 12b, 14a and 14b, with the combustor, 24, being arranged within the diffuser case); 
a turbine section (Paragraph 0002 – the gas turbine engine has a turbine section) arranged aft of the combustor section along an engine central longitudinal axis (Figure 1 – Paragraph 0018-0020 – the turbine section is downstream/aft of the combustor section along the central axis, 10), the turbine section having a first vane (44); and 
a combustor mounting structure, 58, for mounting the combustor within the gas turbine engine forward of the first vane (Figure 1 – the mounting structure mounts the combustor, 24, within the gas turbine engine forward/upstream/left of the first vane, 44, of the turbine section), the combustor mounting structure comprising: 
a shell portion, 66a, defining an outer ring (Paragraph 0015 – the shell portion is part of an annular combustor and is annularly shaped therefore is a ring about the central axis, 10) at an outer radius (Figure 1 – Paragraph 0023 - the shell portion is arranged such that it is radially outside of the combustor connection element, in the area of elements 70 and 88, with respect to the central axis therefore it is at an outer radius relative to a central axis); 
a combustor connection element, 88, defining an inner ring (Figure 1 – Abstract – the combustion chamber, 24, is annular therefore the side wall, 26, and the downstream portion/combustor connection element, 88, are ring shaped) arranged at an inner radius that is less than the outer radius (Figure 1 – the inner ring is at a radius that is less than the outer radius and therefore is at an inner radius that is less than the outer radius relative to the central axis); and 
a plurality of struts (Figure 1 – Paragraph 0021 - the tabs, 58, are plurality of struts, as shown in Figure 1) extending radially between and flexibly connecting the shell portion to the combustor connection element (Figure 1 – Paragraph 0030– the struts extend radially away from the combustor connection elements, 88, to the shell portion to flexibly connect the two), wherein one or more flow apertures are defined between the shell portion and the combustor connection element in a radial direction (Figure 1 – Paragraph 0020 -  the flow of air, F1, that passes between the shell portion, 66a, and the connection element, 88, to the orifice, 54, as shown in figure 1, flows through the apertures between the struts and between the shell portion and connection element) and between adjacent struts of the plurality of struts in a circumferential direction (Figures 1 and 1A – Paragraph 0022 - the apertures are formed between the struts in a circumferential direction, similar to that shown in Figure 1A);
wherein each strut of the plurality of struts includes a convolution proximate one of the combustor connection element (Figure 1 – the struts shown in Figure 1 have a convolution close to/proximate the combustor connection element, 88 – see annotated figure below for clarification) and the shell portion, a turn proximate the other of the shell portion (Figure 1 – the struts have a turn portion before the shell portion, 66a, that is next to the shell portion – See annotated figure below for clarification) and the combustor connection element and a portion of each strut extends substantially parallel to an axial direction of the gas turbine engine between the turn and the convolution (Figure 1 – the struts have a portion between the convolution and the turn portion that is substantially parallel to the longitudinal axis, 10, which is along the axial direction of the gas turbine) , and
wherein each strut extends in the radial direction from the convolution to the respective combustor connection element (the struts extend radially inward from the convolution to the combustor connection element) and each strut extends in the radial direction from the turn to the respective shell portion (the struts extend radially outward from the turn to the shell portion) such that the convolution and the turn are arranged radially between two radially extensions of each strut ( the convolution and the turn are between two radially extensions).


    PNG
    media_image1.png
    667
    811
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Calvez


Regarding Claims 2 and 11, Calvez discloses the invention as claimed and discussed above. Calvez further discloses the shell portion is part of a combustor shell of the combustor (Figure 1 – the shell portion is part of is joined together as a part of a combustor shell, 12a).

Regarding Claim 3, Calvez discloses the invention as claimed and discussed above. Calvez further discloses the combustor mounting structure is configured to fixedly engage with at least a diffuser case (Figure 1 – the combustor mounting structure, 58, is fixedly attached to the diffuser casing, which includes 12a, 12b, 14a and 14b), and the central axis is an engine central longitudinal axis (Paragraphs 0014-0015  – the combustor and shells are annular about the central axis, 10, therefore the central axis is an engine central longitudinal axis).

Regarding Claims 4 and 15, Calvez disclose the invention as claimed and discussed above. Calvez further discloses each strut of the plurality of struts has a geometry configured to provide flexibility or relative movement between the shell portion and the combustor connection element (Paragraph 0021 – the struts allow for flexibility and thermal expansion of the shell portion and combustor connection element).

Regarding Claims 5 and 16, Calvez discloses the invention as claimed and discussed above. Calvez further discloses each strut of the plurality of struts includes a geometry such that the shell portion and the combustor connection element are offset in an axial direction along the central axis passing through the center of the inner and outer rings (Figure 1 – the combustor connection element, 88, is located further to the left along the central axis, 10, than the shell portion, 66a, where the strut attaches therefore the geometry of the struts, as shown in Figure 1, allows for the offset in the axial direction).

Regarding Claims 8 and 19, Calvez discloses the invention as claimed and discussed above. Calvez further discloses the central axis passing through the center of the inner and outer rings is parallel with the axial direction of the gas turbine engine (Figure 1 – Paragraphs 0014-0015 – the central axis, 10, through the center of the inner and outer rings is the central axis of the gas turbine engine and therefore is parallel to the axial direction of the gas turbine engine as it defines the axial direction of the gas turbine engine).

Regarding Claims 9 and 20, Calvez discloses the invention as claimed and discussed above. Calvez further discloses the combustor connection element comprises one or more mounting apertures configured to enable mounting of the combustor mounting structure within the gas turbine engine (Figure 1 – the combustor connection element, 88, has at least one mounting aperture through which the fixing means, 74, passes to enable mounting of the combustor mounting structure within the gas turbine engine).

Regarding Claim 12, Calvez discloses the invention as claimed and discussed above. Calvez further discloses an on-board injector (56 – Figure 1 – the orifice, 56, injects the flow of oxidizer into the vane, 44, and therefore is an on-board injector) arranged radially inward from the first vane (Figure 3 – the on-board injector, 56, is an orifice that is radially inward of the vane, 44).

Regarding Claim 13, Calvez discloses the invention as claimed and discussed above. Calvez further discloses the combustor mounting structure is configured to fixedly engage with at least a diffuser case (Figure 1 – the combustor mounting structure, 58, is fixedly attached to the diffuser casing, which includes 12a, 12b, 14a and 14b), and the central axis is an engine central longitudinal axis (Paragraphs 0014-0015  – the combustor and shells are annular about the central axis, 10, therefore the central axis is an engine central longitudinal axis).

Regarding Claim 14, Calvez discloses the invention as claimed and discussed above. Calvez further discloses a fastener configured to fixedly connect the combustor connection element of the combustor mounting structure, the diffuser case, and the on-board injector (Figure 1 – Paragraph 0018 -at least the fastener/bolt, 50, fixedly connects the on-board injector, 56, to the diffuser casing, 12a, 12b, 14a and 14b, and the connection element is fixedly connected to the diffuser casing through at least the combustor walls, 26, 28 and 30, and the tab, 60, therefore the fastener fixedly connects the connection element, the diffuser case and the on-board injector).

Regarding Independent Claim 21, Calvez discloses a combustor mounting structure, 58, for a gas turbine engine (Figure 1– Paragraph 0002 – the mounting structure shown in Figure 1 is for a turbomachine, i.e. a turbojet, which includes a high pressure turbine and therefore the turbomachine is a gas turbine engine), the combustor mounting structure comprising: 
a shell portion, 66a,  defining an outer ring (Figure 1 – Paragraph 0015 – the shell portion is part of an annular combustor and is annularly shaped therefore is a ring about the central axis, 10) arranged at an outer radius relative to a central axis (Paragraph 0023 - the shell portion is arranged such that it is radially outside of the combustor connection element, in the area of elements 70 and 88, with respect to the central axis therefore it is at an outer radius relative to a central axis); 
a combustor connection element, 88, defining an inner ring (Abstract – the combustion chamber, 24, is annular therefore the side wall, 26, and the downstream portion/combustor connection element, 88, are ring shaped) arranged at an inner radius that is less than the outer radius relative to the central axis (the inner ring is at a radius that is less than the outer radius and therefore is at an inner radius that is less than the outer radius relative to the central axis); and 
a plurality of struts (Paragraph 0021 - the tabs, 58, are plurality of struts, as shown in Figure 1) extending radially between and connecting the shell portion to the combustor connection element (the struts extend radially away from the combustor connection elements, 88, to the shell portion), wherein one or more flow apertures are defined between the shell portion and the combustor connection element in a radial direction (Paragraph 0020 -  the flow of air, F1, that passes between the shell portion, 66a, and the connection element, 88, to the orifice, 54, as shown in figure 1, flows through the apertures between the struts and between the shell portion and connection element) and between adjacent struts of the plurality of struts in a circumferential direction (Figures 1 and 1A – Paragraph 0022 - the apertures are formed between the struts in a circumferential direction, similar to that shown in Figure 1A);
wherein each strut of the plurality of struts includes at least one omega-shape geometry (Figure 1 – the struts have the shape of a convolution between two portions that extend substantially away from the convolution at 90 degrees and therefore the convolution and the turns away from the convolution make an omega-shaped geometry), and
wherein each strut extends in the radial direction from the omega-shape geometry to the respective combustor connection element (the struts extend radially inward from the omega shaped geometry to the combustor connection element) and each strut extends in the radial direction from the omega shaped geometry to the respective shell portion (the struts extend radially outward from the omega shaped geometry to the shell portion) such that the omega shaped geometry is arranged radially between two radially extensions of each strut ( the omega shaped geometry is between two radially extensions).


    PNG
    media_image1.png
    667
    811
    media_image1.png
    Greyscale

Figure 3 - Annotated Figure from Calvez

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant’s elimination the need for seals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweeney (U.S. Patent No. 4,191,011) shows a combustor mounting structure, 84 and 98, with omega shaped geometry/convolutions and turns.
Matsuda (U.S. Pre-grant Publication 2004/0036230) shows a combustor mounting structure, 20, with convolutions and turns.
Ghanime (U.S. Pre-grant Publication 2012/0047909) shows a combustor mounting structure, 402, with convolutions and turns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741